IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gregory Thomas,                          :
                     Appellant           :
                                         :
            v.                           :    No. 905 C.D. 2018
                                         :
C/O Jason Pyle,                          :
C/O James Mainello,                      :
Captain B. Harris,                       :
HEX. S. Ellenberger,                     :
Unit Manager M. Goss,                    :
D. Supt. J. Thomas,                      :
Acting Deputy Supt. S. Walters,          :
K. Kauffman Supt.,                       :
C. HEX Joseph H. Dupont,                 :
Sued in Their Individual and             :
Official Capacity                        :

                                     ORDER

             NOW, January 8, 2019, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge